Citation Nr: 0718837	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-00 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 4, 2001, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

An October 2004 RO rating decision awarded service connection 
for PTSD, and assigned an effective date of November 17, 
2003.  A December 2006 decision review officer decision 
awarded the veteran an earlier effective date for PTSD, 
effective May 4, 2001.

The veteran had perfected an appeal for the issue of an 
increased rating for PTSD.  In a March 2005 rating decision, 
the RO awarded a 100 percent disability evaluation for PTSD.  
Thus, this issue is no longer on appeal.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if the RO grants the benefit sought on appeal).

In August 2006, the veteran testified at a personal hearing 
before a decision review officer in Hartford, Connecticut.  A 
transcript of that hearing has been associated with the 
claims file.  At that hearing, the veteran clarified that he 
wished only to pursue the effective date of the grant of 
service connection for PTSD, as opposed to the effective date 
of the grant of the 100 percent disability rating.


FINDINGS OF FACT

1. In December 1999, the RO denied pension benefits for PTSD.  
That decision is final.  In his application he left blank 
those questions specifically concerning service connection 
claims.

2. On May 4, 2001, the veteran's representative submitted a 
claim for service connection for PTSD.

3. There was no informal claim, formal claim, or written 
intent to file a claim for service connection for PTSD 
between December 1999 and May 2001 or prior to May 4, 2001.


CONCLUSION OF LAW

The legal criteria for an effective date prior to May 4, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1151, 5107, 5110, 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.151(a), 3.155, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 
 
By letter dated in July 2001, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any service medical records and VA treatment 
records.  The veteran was informed that if he had any 
evidence in his possession pertaining to the claim, he should 
submit it to VA.  The veteran was also provided with a 
questionnaire relating to information in support of a claim 
for service connection for PTSD.

This appeal stems from the original grant of service 
connection, in October 2004, and the July 2001 notification 
letter did not include any information pertaining to the 
evidence necessary to substantiate a claim for an earlier 
effective date.  However, the veteran was given this 
information, and information pertaining to degrees of 
disability, in a March 2006 notification letter.  In 
addition, the December 2004 statement of the case included 
the text of 38 C.F.R. § 3.400, which discusses effective 
dates.  Thus, the veteran was aware of what was needed to 
warrant an earlier effective date.  He is also represented by 
a veterans' service organization that assisted him in 
preparing his appeal and his testimony to a decision review 
officer.  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, he 
has identified and submitted additional evidence in support 
of his claim, and he appeared at a hearing before a decision 
review officer.  

Thus, the notifications contained in the notification letters 
and the statement of the case have been sufficient to notify 
the veteran of the evidence necessary to substantiate his 
claim, of his and VA's respective obligations to obtain 
specified different types of evidence, that if a claim for 
service connection is granted a degree of disability and 
effective date will be assigned, and that he should provide 
copies of any relevant evidence in his possession.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see also 
Dingess, 19 Vet. App. 473.  For the same reasons, there was 
no prejudice resulting from the failure to provide 
38 U.S.C.A. § 5103(a) notice as to the earlier effective date 
issue prior to the grant of service connection and assignment 
of an effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The use of the statement of the case as part 
notice is okay in view of the subsequent review as evidenced 
by the supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, military personnel records, VA treatment records, 
and hearing transcripts.  The Board notes that at a February 
2005 VA examination the veteran reported that he had been 
receiving Social Security Administration (SSA) benefits since 
approximately 2000.  Records from SSA, and the veteran's 
service medical records, are not of record; however, the 
Board finds that there is no reasonable possibility that 
these records would aid in substantiating the veteran's claim 
for an earlier effective date.  VA examinations were provided 
in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. Earlier Effective Date

Service connection for PTSD has been granted, effective May 
4, 2001, and assigned a 100 percent evaluation as of that 
date.  The veteran asserts that he should be granted an 
earlier effective date for the grant of service connection 
for PTSD, as he had this condition prior to May 2001, and 
filed a claim in 1999.   

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400.  

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2006).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. 
App. 15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a grant of an effective 
date prior to May 4, 2001, for the grant of service 
connection for PTSD. 

On May 17, 1999, VA received a letter from the veteran's 
representative giving VA notice of an informal claim by the 
veteran.  Later that month, the veteran submitted a 
"Veteran's Application for Compensation or Pension."  This 
form indicated that if the veteran was not applying for 
compensation for a service-connected disability, he should 
skip items 19, 20, and 21.  The veteran put an "X" through 
these sections, along with the phrase "N/A."  A statement 
from the veteran's representative, dated in June 1999, 
reported that the veteran would be resubmitting his 
application as information on the original was incorrect.  VA 
received the veteran's new application in July 1999.  The 
veteran left items 19, 20, and 21 blank on this application, 
and filled in the sections relevant to claims for pension.  
VA processed this claim as a claim for pension benefits for 
PTSD.  

A December 1999 RO rating decision denied the veteran's claim 
for pension benefits for PTSD.  The veteran was denied 
benefits because he had not shown present disability to meet 
the requirements for a permanent and total disability for 
pension purposes.  It is noted that the decision did not 
reference the veteran's military personnel records.  There 
are military personnel records pertaining to the veteran in 
an envelope that was received by VA in March 1975.

At the veteran's August 2006 personal hearing in Hartford, he 
stated that he applied for benefits in 1999, but did not 
recollect ever being denied benefits in connection with that 
claim.  He testified further that at that time he was living 
at a specific veterans' home.  There is of record a letter 
dated February 2000 from VA to the veteran, mailed to the 
specific veterans' home identified by the veteran, informing 
the veteran of the denial of his claim for pension benefits.  
The letter indicates that the December 1999 RO rating 
decision was enclosed, as well as VA Form 4107 which 
explained the veteran's right to appeal.  No notice of 
disagreement with the December 1999 RO rating decision was 
ever filed and that decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. 20.1103.   

VA received a claim for service connection for PTSD from the 
veteran's representative in May 2001; this was the first 
correspondence received from the veteran since the December 
1999 RO rating decision denying entitlement to pension 
benefits for PTSD.  The veteran was eventually granted 
service connection for PTSD in an October 2004 RO rating 
decision, and an effective date of September 17, 2003 was 
assigned.  A December 2006 rating decision granted the 
veteran an effective date of May 4, 2001 for the grant of 
service connection for PTSD.  Based on the grant of service 
connection by the December 1999 decision, an effective date 
earlier than May 4, 2001 is not in order because the claim 
for service connection was received on May 4, 2001, and the 
effective date of a claim for service connection will be the 
later of the date of receipt of claim or date entitlement 
arose.  See 38 C.F.R. § 3.400.  At the veteran's August 2006 
personal hearing, his representative suggested that the 
veteran may be entitled to an earlier effective date based on 
his claim for pension filed in May 1999. 

Section 3.151(a) of chapter 38 of the Code of Federal 
Regulations provides, in part, that a claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  That is not true in this case as the 
claim for service connection was specifically excluded from 
the claim.  There must be a demonstrated intent to file a 
claim for a benefit for a claim to be filed.  See 38 C.F.R. § 
3.400. 

The Board has considered whether the veteran filed an 
informal claim for service connection for PTSD prior to May 
4, 2001, and finds nothing in the record to support such a 
finding, other than the May 1999 claim for pension discussed 
above.  See 38 C.F.R. § 3.155 (2006).

Based upon the above reasons, the preponderance of the 
evidence is against the claim for entitlement to an effective 
date earlier than May 4, 2001, for the award of service 
connection for PTSD.  The benefit-of-the-doubt rule is not 
for application in this case.  See Gilbert, 1 Vet. App. at 
55.


ORDER

Entitlement to an effective date earlier than May 4, 2001, 
for the award of service connection for post-traumatic stress 
disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


